 

Exhibit 10.16

 

EXECUTION COPY

 

GREEN BRICK PARTNERS, INC.

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (“Agreement”), made as of this 27th day of October,
2014 (the “Date of Grant”), by and between Green Brick Partners, Inc. (the
“Company”) and James R. Brickman (the “Participant”).

 

WITNESSETH:

 

WHEREAS, the Company desires to afford the Participant the opportunity to
acquire ownership of shares of the Company’s Common Stock so that the
Participant may have a direct proprietary interest in the Company’s success.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.           Grant of Option. Subject to the terms and conditions set forth
herein and in the Plan (as defined below), the Company hereby grants to the
Participant the right and option (the right to purchase any one share of Common
Stock hereunder being an “Option”) to purchase from the Company, an aggregate of
500,000 shares of Common Stock (the “Option Shares”) at a price per share equal
to $7.4861 (the “Exercise Price”). The Options granted hereunder shall expire
ten (10) years following the Date of Grant. The Options are not granted under
the Green Brick Partners, Inc. 2014 Omnibus Equity Incentive Plan (the “Plan”)
but will be subject to the terms of the Plan and this Agreement.

 

2.           Vesting and Exercisability.

 

(a)          Subject to the terms and conditions set forth herein and the Plan,
the Options granted to the Participant shall become vested and exercisable in
five (5) substantially equal installments on each of the first five (5)
anniversaries of the Date of Grant; provided, that, the Participant is then
employed by the Company or an Affiliate.

 

(b)          In the event that the Company terminates the Participant’s
employment without Cause, any unvested Options then held by the Participant
shall become vested and exercisable as of the date of such termination.

 

3.           Post-Termination Exercisability.

 

(a)          Any Termination. Except as provided in Section 2(b) above, unvested
Options shall be cancelled for no consideration upon a termination for any
reason.

 

(b)          For Cause. Upon a termination for Cause, all Options shall
immediately terminate, including vested Options.

 

(c)          Vested and Exercisable. To the extent the Options were vested and
exercisable at the time of the Participant’s termination of employment, the
Options shall remain exercisable during the following post-termination periods:

 

1

EXECUTION COPY

 

(i)          Death/Disability: Earlier of (A) one (1) year following such
termination and (B) the expiration of the Option Term.

 

(ii)         All Other Terminations: Earlier of (A) ninety (90) days following
such termination and (B) the expiration of the Option Term.

 

4.           Method of Exercising Option.

 

(a)          Payment of Exercise Price. Options, to the extent vested, may be
exercised, in whole or in part, by giving written notice of exercise to the
Company specifying the number of shares of Common Stock to be purchased. Such
notice shall be accompanied by the payment in full of the aggregate Exercise
Price. Such payment shall be made: (i) in cash or by check, bank draft or money
order payable to the order of the Company, (ii) by means of “net exercise”
whereby the Company reduces the number of shares of Common Stock issuable upon
exercise with a value equal to the aggregate Exercise Price, (iii) solely to the
extent permitted by applicable law, if the Common Stock is then traded on an
established securities exchange or system in the United States, through a
procedure whereby the Participant delivers irrevocable instructions to a broker
reasonably acceptable to the Committee to deliver promptly to the Company an
amount equal to the aggregate Exercise Price or (iv) on such other terms and
conditions as the Committee may permit, in its sole discretion.

 

(b)          Tax Withholding. At the time of exercise, the Participant shall pay
to the Company such amount as the Company deems necessary to satisfy its
obligation, if any, to withhold federal, state or local income or other taxes
incurred by reason of the exercise of Options granted hereunder. Such payment
shall be made: (i) in cash, (ii) by having the Company withhold from the
delivery of shares of Common Stock for which the Option was exercised that
number of shares of Common Stock having a Fair Market Value equal to the minimum
withholding obligation, (iii) by delivering shares of Common Stock owned by the
holder of the Option; provided, that such shares of Common Stock are not subject
to any pledge or other security interest and are held for the applicable period
as determined by the Company’s auditors to avoid adverse accounting charges, or
(iv) by a combination of any such methods. For purposes hereof, shares of Common
Stock shall be valued at Fair Market Value.

 

5.           Issuance of Shares. Except as otherwise provided in the Plan, as
promptly as practical after receipt of such written notification of exercise and
full payment of the Exercise Price and any required income tax withholding, the
Company shall issue or transfer to the Participant the number of Option Shares
with respect to which Options have been so exercised (less shares withheld for
payment of the Exercise Price and/or in satisfaction of tax withholding
obligations, if any), and shall deliver to the Participant a certificate or
certificates therefor, registered in the Participant’s name.

 

6.           Non-Transferability. Except as otherwise permitted in accordance
with Section 14(b) of the Plan, the Options are not transferable by the
Participant otherwise than to a designated beneficiary upon death or by will or
the laws of descent and distribution, and are exercisable during the
Participant’s lifetime only by him (or his legal representative in the event of
incapacity). No assignment or transfer of the Options, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary, upon death, by will or the laws
of descent and distribution), shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.

 

2

EXECUTION COPY

 

7.           Rights as Stockholder. The Participant or a transferee of the
Options shall have no rights as stockholder with respect to any Option Shares
until the Participant or such transferee shall have become the holder of record
of such shares, and no adjustment shall be made for dividends or distributions
or other rights in respect of such Option Shares for which the date on which
stockholders of record are determined for purposes of paying dividends on shares
of Common Stock is prior to the date upon which he shall become the holder of
record thereof.

 

8.           Compliance with Law. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not exercise the Options, and that
the Company will not be obligated to issue or transfer any shares to the
Participant hereunder, if the exercise hereof or the issuance or transfer of
such shares shall constitute a violation by the Participant or the Company of
any provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive.

 

9.           Non-Qualified Stock Options. The Options granted hereunder are not
intended to be Incentive Stock Options.

 

10.         Binding Effect. Subject to Section 6 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.

 

11.         Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

 

12.         Plan. The terms and provisions of the Plan are incorporated herein
by reference, and the Participant hereby acknowledges receiving a copy of the
Plan. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, this Agreement
shall govern and control. All capitalized terms not defined herein shall have
the meaning ascribed to them as set forth in the Plan.

 

13.         Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such a dispute by the Committee shall be binding
on the Company and the Participant.

 

14.         No Right to Continued Employment. Nothing in this Agreement shall be
deemed by implication or otherwise to impose any limitation on any right of the
Company to terminate the Participant’s employment.

 

15.         Severability. Every provision of this Agreement is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

 

16.         Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation of
construction, and shall not constitute a part of this Agreement.

 

3

EXECUTION COPY

 

17.         Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.

 

[signature page follows]

 

4

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

  GREEN BRICK PARTNERS, INC.         By:  /s/Jason Hibbs   Name: Jason Hibbs  
Title:   Chief Financial Officer

 

[Signature Page to Brickman Stock Option Agreement]

 

 

EXECUTION COPY

 

  PARTICIPANT         By:  /s/James R. Brickman   Name: James R. Brickman

 

[Signature Page to Brickman Stock Option Agreement]

 

 

 

